Citation Nr: 0202834	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  93-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability.  

2.  Entitlement to service connection for psychiatric 
disability, to include as secondary to exposure to Agent 
Orange.

3.  Entitlement to service connection on an Agent Orange 
basis for peripheral neuropathy with carpal tunnel syndrome; 
cervical arthritis and radiculopathy with neck, shoulder and 
arm pain; insomnia; headaches; susceptibility to viral and 
bacterial infections; skin rash of the groin area; 
hypertension; glaucoma; and low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  

These matters came to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
June 1998, the Board denied the veteran's appeal.  The 
veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court entered a 
June 2001 order vacating the Board's June 1998 decision and 
remanding the case to the Board for further action.  

The issue of entitlement to service connection for 
psychiatric disability, to include as secondary to exposure 
to Agent Orange, will be discussed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained by the RO.

2.  The veteran's chronic bronchitis is the result of his 
exposure to welding fumes during his active duty.

3.  Peripheral neuropathy with carpal tunnel syndrome; 
cervical arthritis and radiculopathy with neck, shoulder and 
arm pain; insomnia; headaches; susceptibility to viral and 
bacterial infections; skin rash of the groin area; 
hypertension; glaucoma; and low back disability are not 
etiologically related to any herbicide exposure sustained by 
the veteran in service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in active duty.  
38 U.S.C.A. §1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Peripheral neuropathy with carpal tunnel syndrome; 
cervical arthritis and radiculopathy with neck, shoulder and 
arm pain; insomnia; headaches; susceptibility to viral and 
bacterial infections; skin rash of the groin area; 
hypertension; glaucoma; and low back disability were not 
incurred or aggravated as a result of the veteran's exposure 
to Agent Orange during service, nor may it be presumed that 
any of these claimed disabilities were incurred or aggravated 
as a result of the veteran's exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the veteran's claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues decided herein are liberalizing and are 
therefore applicable to the issues decided herein.  See 
Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection on a direct 
basis and on the basis of exposure to Agent Orange.  The RO 
appears to have considered the veteran's claims for service 
connection on the merits, obtained all available medical 
records pertinent to these claims, and, in the case of his 
chronic bronchitis, provided the veteran with a VA 
examination to determine the etiology of this disability.  
Further, pursuant to the remand issued by the Board in July 
1995, records from the Social Security Administration (SSA) 
have been obtained.  There is no outstanding evidence or 
information which should be obtained.  

In sum, the facts relevant to the claims decided herein have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  A remand for RO consideration of 
the claims in light of the VCAA and the implementing 
regulations would only serve to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.

The Board notes that the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) was enacted on December 27, 
2001.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
law made substantive changes to 38 U.S.C.A. § 1116 pertaining 
to presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski.  Here, the 
RO has not had the opportunity to consider the veteran's 
claims in light of the new law.  However, as will be 
discussed below, the changes made to 38 U.S.C.A. § 1116 do 
not impact the veteran's claims.

II.  Factual Background

At the time of his enlistment examination, the veteran gave a 
history of frequent and severe headaches.  Physical 
examination revealed, however, that his eyes, lungs, skin, 
upper extremities, spine, skin, and neurological system were 
normal.  He had uncorrected distant vision of 20/200.  His 
corrected vision was 20/20 bilaterally.  His blood pressure 
was 136/84.  In March 1967, the veteran's uncorrected distant 
vision was recorded as 20/400 in the right eye and 20/200 in 
the left eye, both of which were corrected to 20/20.  In 
November 1968, he was seen for complaints of muscle ache in 
the left shoulder region.  The veteran was treated for an 
acute upper respiratory infection in December 1968.  
Medication was prescribed. 

On a report of medical history pending service discharge, the 
veteran gave a history of eye trouble, high or low blood 
pressure, and back trouble.  The examining physician noted 
that the veteran wore contact lens for his eye trouble, that 
his elevated blood pressure existed prior to service, and 
that he had had muscle strain with no current symptoms.  On 
physical examination, the veteran's blood pressure was 
130/70.  His uncorrected distant vision was 20/400, 
bilaterally, corrected to 20/20, bilaterally.  Myopia was 
diagnosed.  All other body areas were found to be normal.

Service personnel records reflect that the veteran's military 
occupational specialty (MOS) was welder.  He apparently 
worked as a welder for much of his military service.  

The veteran submitted a claim for service connection for 
chronic bronchitis in June 1989.  He maintained that he had 
significant exposure to Agent Orange during his active 
service.  He attributed his pulmonary disability to this 
exposure.  He also asserted that other disabilities for which 
service connection is currently sought were the result of his 
in-service exposure to herbicide agents.  

The veteran submitted VA and non-VA medical records to 
support his claims.  Of note, treatment records from J. C. 
Kalata, D.O., dated from June to August 1974, reveal that the 
veteran was diagnosed as having flu syndrome in June 1974.  
Asthmatic bronchitis was diagnosed in August 1974.

Records from Doctor's Osteopathic Hospital reveal that the 
veteran was hospitalized from August to September 1974 
primarily due to breathing difficulty.  Acute interstitial 
pneumonia, cystitis, and spondylolisthesis of the fifth 
lumbar vertebral segment were diagnosed.  Later that month, 
the veteran was readmitted to due to his interstitial 
pneumonia.  He was discharged in October 1974 with the 
diagnoses of acute bronchitis, acute interstitial pneumonia, 
and unstable low back.  In August 1976, the veteran was 
hospitalized with acute myofascitis of the thoracic area.  
The discharge diagnosis was nerve root compression of the 
sixth cervical nerve on the left with associated possible 
cervical disc herniation.

Private treatment records dated from September 1974 reveal 
elevated blood pressure readings beginning in November 1974.  
Hypertension was diagnosed in April 1976.  

The veteran was hospitalized at a VA hospital from July to 
August 1979 due to left upper back and lower neck pain, which 
radiated to his left hand, with headaches.  The veteran said 
that, in 1969, he noticed the onset of "electric" pains 
radiating to his neck and other areas.  The discharge 
diagnosis was C5 radiculopathy on the left.  The veteran was 
hospitalized at a VA hospital in May 1980 with a three-week 
history of depression, as well as chronic headaches, neck and 
shoulder pain.  Adjustment reaction to adult life with 
depression and cervical radiculopathy were diagnosed.

Private treatment records show that the veteran was diagnosed 
in February 1984 with tinea cruris.  According to a July 1985 
treatment record from A. D. Sala, D.O., the veteran had 
chronic open angle glaucoma, greater on the right.

According to November 1990 statements from Dr. Kalata and 
Fidel R. Ramos, Jr., M.D., they had been treating the veteran 
since 1984 for bronchitis and were of the opinion that the 
veteran's condition was a direct result of his military 
duties as a welder.  A September 1991 statement from Dr. 
Kalata is essentially the same as his November 1990 
statement, except that Dr. Kalata indicated that he had 
treated the veteran for chronic respiratory problems since 
June 1974.

Subsequent private and VA clinical records continue to show 
complaints and findings involving the veteran's respiratory, 
orthopedic, and neurological status.

The veteran testified at a hearing before an RO Hearing 
Officer in November 1991.  At that time, he argued that 
welding in service caused respiratory problems.  He reported 
that his duties as a welder included welding drums that had 
formerly been filled with Agent Orange.  He asserted that 
this unique exposure to Agent Orange caused his other 
disabilities.  The veteran's brother testified that he first 
noticed that the veteran had breathing problems after his 
return from service.

In further support of his claims, the veteran submitted a 
September 1995 letter from a research assistant at the 
National Academy of Sciences Institute of Medicine on the 
possible effects of exposure to welding and to Agent Orange.  
The research assistant was not familiar with any studies that 
addressed the health effects of welding with material 
contaminated with Agent Orange.  Similarly, in a letter dated 
in October 1995, the Director of the Environmental Agents 
Service of the Veterans Health Administration, acknowledged 
that there were specific disabilities that had been 
scientifically linked by VA to exposure to Agent Orange.  
However, the Director stated that the risk to welders from 
fumes generated while welding material covered with 
herbicides had not been evaluated in scientific literature 
published to date.

Also received by VA over the years were copies of several 
medical articles.  Significantly, the veteran submitted 
articles on lung diseases, including the effects of welding 
on the lungs.

Records from the SSA have been associated with the claims 
folders.  Of note, a May 1981 decision from the SSA Office of 
Hearings and Appeals indicates that disability benefits had 
been awarded, effective from February 1978.  The 
Administrative Law Judge determined that the veteran was 
unable to perform his prior job as a welder due to severe 
cervical pain.  No other disabilities were discussed.  The 
clinical records and medical reports considered by the SSA 
were attached to the decision.  Those records were either 
duplicative of those already contained in the claims folder 
or not relevant to the issues on appeal.

The veteran was afforded a VA pulmonary examination in April 
1997.  He reported that he had active service from 1966 to 
1969, and that, during that time, he worked as a welder.  He 
said he used an oxisettler and routinely came in contact with 
diesel fumes.  He stated that he often worked in small 
enclosed spaces.  He reported his duties often involved 
welding or cutting into barrels that had once held Agent 
Orange.  He denied using any type of respiratory protective 
equipment during his active service.  The veteran indicated 
that he had smoked for a three-month period in-service, but 
that he had not smoked since that time.  Further, while he 
had worked as a welder post-service, he reported that he was 
required to wear a respiratory apparatus.  He stated that he 
was first diagnosed with bronchitis in 1974.  A physical 
examination was conducted.  Pulmonary Function Tests were 
within normal limits.  A Pulmonary Exercise Study revealed 
mild exercise limitation without dysrhythmia or 
electrocardiographic abnormalities.  The diagnosis was 
chronic bronchitis without evidence of airway obstruction.  

Although the examiner noted that the veteran's history was 
positive for considerable welding exposure during service and 
that it was apparent from the available literature that 
welding exposure could be responsible for the development of 
chronic bronchitis, the VA examiner also observed that the 
veteran had not had any symptoms of chronic bronchitis for 
several years after service discharge.  The examiner 
therefore concluded that the veteran's chronic bronchitis was 
unlikely to be related to military service.

An affidavit dated in August 1997 was received from the 
veteran's brother.  Therein, he reported that he had lived 
with the veteran at their mother's house from August 1971 
through May 1981.  He stated that the veteran had progressive 
breathing problems and coughing throughout that period.

A January 2002 letter of Dr. Kalata has also been submitted 
in support of the veteran's claim.  The veteran has waived 
his right to have this letter initially considered by the RO.  
In the letter, Dr. Kalata indicated that he had been treating 
the veteran for approximately 28 years.  He reported that the 
veteran had chronic bronchitis with frequent exacerbations 
requiring him to seek treatment.  He said the frequency, 
diagnosis, and treatment of the veteran's chronic bronchitis 
was recorded in his clinical records.  He added that he 
reviewed the report of the veteran's April 1997 VA pulmonary 
examination, and that he agreed with the examiner's 
diagnosis.  Noting that the veteran had an in-service history 
of exposure to welding fumes, Dr. Kalata indicated that he 
had reviewed the scientific literature on exposure to welding 
fumes.  He stated that the available literature showed that 
exposure to welding fumes could possibly be responsible for 
the development of chronic bronchitis and pulmonary changes.  
Although the scientific literature did not provide a time-
line between exposure to welding fumes and the development of 
chronic bronchitis, the lung damage caused by such exposure 
was observed to be an insidious process that gradually 
worsened over time.  Dr. Kalata stated that the gap of 
several years between exposure and the veteran's development 
of bronchitis was consistent with the scientific literature.  
As such, he opined that the veteran's pulmonary problems were 
a direct result of his welding while in the military.

III.  Pulmonary Disability

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

In reviewing the evidence of record, the Board is cognizant 
that the VA physician and Dr. Kalata have differing opinions 
with respect to whether the veteran's exposure to welding 
fumes in service caused his chronic bronchitis.  Both doctors 
appear equally qualified to render an opinion on this matter.  
Both doctors supplied medical rationale to support their 
opinions.  In doing, each physician referenced medical 
literature.  Although the Board is unable to determine with 
certainty that the veteran's exposure to welding fumes in 
service caused his chronic bronchitis, the Board is satisfied 
that the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for chronic bronchitis.

IV.  Disabilities Resulting from Exposure to Agent Orange

As noted above, on December 27, 2001, the VEBEA was enacted.  
This law made substantive changes to 38 U.S.C.A. § 1116 
pertaining to the presumption of service connection for 
diseases associated with exposure to certain herbicide 
agents.  Effective January 1, 2002, a veteran who, during 
active military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides. 

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(a) (6) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2001).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

As noted above, on December 27, 2001, the VEBEA was enacted.  
This law made substantive changes to 38 U.S.C.A. § 1116 
pertaining to the presumption of service connection for 
diseases associated with exposure to certain herbicide 
agents.  It provides that a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  In addition, the law 
adds Type II diabetes mellitus to the list of diseases 
subject to presumptive service connection on an Agent Orange 
basis.  

The Board notes that there is no medical evidence linking any 
of the claimed disabilities to Agent Orange exposure.  
Further, with the exception of peripheral neuropathy, none of 
the claimed disabilities is subject to presumptive service 
connection on an Agent Orange basis.  Acute and subacute 
peripheral neuropathies are subject to presumptive service 
connection on an Agent Orange basis.  However, there is no 
medical evidence suggesting, nor has it been contended, that 
the veteran developed peripheral neuropathy within weeks or 
months of exposure to an herbicide agent.  Therefore, this 
presumption is not applicable to the facts of this case.

Although the veteran has expressed his opinion, including at 
his RO hearing in November 1991, that his exposure to Agent 
Orange in Vietnam while welding containers formerly filled 
with Agent Orange caused these disabilities, he is not 
competent to give medical opinions.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992) 


ORDER

Entitlement to service connection for chronic bronchitis is 
granted.

Entitlement to service connection on an Agent Orange basis 
for peripheral neuropathy with carpal tunnel syndrome; 
cervical arthritis and radiculopathy with neck, shoulder and 
arm pain; insomnia; headaches; susceptibility to viral and 
bacterial infections; skin rash of the groin area; 
hypertension; glaucoma; and low back disability is denied.


REMAND

The veteran contends in part that service connection is 
warranted for psychiatric disability because it is due to his 
numerous physical disabilities.  In particular, he claims 
that the debilitating effects of his chronic bronchitis have 
contributed, if not caused, his depression.  Although the RO 
has previously adjudicated the veteran's claim for secondary 
service connection for psychiatric disability, the RO's 
decision to deny the claim was predicated on the fact that 
chronic bronchitis was not a service-connected disability.  
Since service connection for chronic bronchitis has been 
granted in this decision of the Board, the secondary service 
connection claim should be readjudicated by the RO to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, although some medical evidence of depression due to 
physical problems is of record, further development of the 
medical evidence is required to comply with the requirements 
of the VCAA and the implementing regulations.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who have treated or 
evaluated him in recent years for any psychiatric 
symptoms, to include depression.  After securing 
any necessary releases, the RO should attempt to 
obtain a copy of all indicated records and 
permanently associate them with the claims file.  

2.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

3.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a psychiatrist to determine the 
nature, extent and etiology of any currently 
present psychiatric disability.  The veteran 
should be notified of the date, time, and place of 
the examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
reviewed by the examiner.  Any necessary testing 
should be conducted.  

Based upon the examination results and a 
review of the claims folders, the examiner 
should for each currently present acquired 
psychiatric disorder provide an opinion as to 
whether it is at least as likely as not that 
the disorder was caused or chronically 
worsened by the service-connected chronic 
bronchitis.  With respect to any such 
disorder(s) the examiner believes was (were) 
aggravated by the chronic bronchitis, the 
examiner should attempt to identify the 
extent of disability due to aggravation.  The 
rationale for all opinions expressed must 
also be provided.

4.  Then, the RO should review the claims folders 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA and the implementing regulations. 

6.  Then, the RO should readjudicate the claim 
for service connection for psychiatric 
disability on a secondary basis.  If the 
benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case and afford 
the veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



